Citation Nr: 0101619	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-13 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left shoulder dislocation residuals, status post 
capsular repair, currently evaluated as 20 percent disabling.  

2.  Entitlement to an extended temporary total evaluation 
under 38 C.F.R. 4.30 due to treatment of a service-connected 
condition requiring convalescence.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from October 1983 to 
January 1986.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from rating decisions by the RO.  

In October 1999, during the pendency of this appeal, the RO 
assigned a separate 20 percent rating for disability 
manifested by nerve damage and brachial (muscle) plexus 
damage, effective on June 1, 1999, and granted service 
connection and assigned a 10 percent rating for disability 
manifested by depression, effective on June 11, 1999.  

While the veteran was scheduled for a hearing before a Member 
of the Board in December 2000, he failed to report for that 
hearing.  The veteran has not requested another hearing.  



REMAND

The service-connected dislocation residuals of the left 
shoulder, status post capsular repair, is currently rated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, including Diagnostic Code (DC) 5202 (for impairment 
of the humerus).  While this rating provision evaluates 
symptoms involving recurrent dislocation at the 
scapulohumeral joint, it does not fully address all of the 
symptoms of the service-connected left shoulder disability.  

Aside from the recurrent dislocation (rated under DC 5202) 
and nerve and muscle damage (rated separately under DC 5303-
8613), the veteran has asserted that his service-connected 
dislocation of the left shoulder, status post capsular 
repair, also results in functional loss due to pain.  This 
assertion is supported by findings on the veteran's last VA 
examination in September 1999, which included pain on motion, 
decreased strength, and severe functional limitation for 
range of motion.  Since the evidence of record is not 
specific as to the degree of functional loss the veteran 
currently experiences, the Board finds that this case must be 
remanded for another examination.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available.  Accordingly, the RO 
should aid the veteran in obtaining any records of ongoing 
treatment for review.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

With regard to the veteran's claim for an extension of the 
temporary total convalescent rating under 38 C.F.R. § 4.30, 
the Board is aware that the file contains a September 1999 
statement from a VA orthopedic surgeon indicating that the 
veteran should be on convalescence from June 1, 1999 until 
resolution on June 1, 2000.  While this statement projects 
into the future to assign a resolution date for the veteran's 
need for convalescence, the evidence on file does not include 
all of the records of medical treatment for shoulder problems 
during this period.  As such, the record as it stands does 
not provide a sufficient bases for the Board to make a 
determination on this issue at this time.  

On remand, the RO should obtain all VA inpatient and 
outpatient treatment records regarding treatment for left 
shoulder problems since June 1999.  

Finally, the Board is aware that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument regarding his claims.  
The veteran should also be instructed to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
his service-connected left shoulder 
disorder.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder. The RO should also take 
steps to assure that copies of all 
pertinent VA medical records, which are 
not already on file, are obtained and 
added to the claims file.  Specifically 
noted in this regard are VA records of 
treatment for left shoulder problems 
subsequent to June 1999.  

2.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current severity of the service-connected 
left shoulder disability.  All indicated 
tests, including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disability.  Additionally, the 
examiner should comment on the extent to 
which the shoulder disorder results in 
dislocation.  Furthermore, the examiner 
should indicate the degree to which the 
veteran's service-connected left shoulder 
disorder has resulted in objective 
evidence of functional loss due to pain, 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged use, or during flare-
ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  The examiner should also 
be requested to determine whether, and to 
what extent, the shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination.  To the extent 
possible, functional loss attributable to 
pain or to any of the above should be 
expressed in the quantifiable terms of 
additional degrees of loss of motion.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above.  Then, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




